El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
EL 28 de agosto de 1942, el obrero Juan Marrero Rodrí-guez sufrió un accidente mientras trabajaba como peón para Félix Benitez Rexach, patrón asegurado. Después de reci-bir el tratamiento médico correspondiente, el lesionado fue dado de alta como curado y sin incapacidad alguna; y no estando conforme con la decisión del Administrador del Fondo, apeló para ante la Comisión Industrial, quejándose (a) de que necesitaba más tratamiento, y (b) de quq no se había fijado el grado de su incapacidad.
En diciembre 23 de 1942 y ante el Comisionado Sr. F. Paz Gránela, se celebró una vista pública en la cual decla-raron dos médicos como peritos del Pondo del Estado y otro como perito asesor de la Comisión Industrial. En el mismo mes de diciembre, el Comisionado ante el cual se practicó la prueba, Sr. Paz Gránela, dictó un proyecto de resolución al efecto de que el obrero reclamante había quedado con una incapacidad parcial permanente consistente en la pérdida de un quince por ciento de sus funciones fisiológicas genera-les y por lo tanto con derecho a compensación. Sometido el proyecto de resolución a la aprobación del Presidente de la Comisión, Sr. Soldevila, y del Comisionado Sr. Herrero, se negaron éstos a concurrir con la ponencia del Comisionado Paz Gránela, formulando el Presidente Soldevila un voto particular, en el que llegó a la conclusión de “que el obrero en este caso no tiene menos de un 33% por ciento de inca-pacidad de sus funciones fisiológicas generales”. Y habiendo-concurrido con dicho voto particular el Comisionado Sr. He-*145rrero, en febrero 2 de 1943 la Comisión Industrial dictó nna resolución declarando que el obrero Juan Marrero ha que-dado con una incapacidad de 33% por ciento de pérdida de sus funciones fisiológicas generales.
En febrero 11 de 1943, el Administrador del Fondo soli-citó la reconsideración de la resolución y que en su lugar se dictase otra de acuerdo con el proyecto de resolución del Co-misionado Paz Gránela. La Comisión declaró no haber lu-gar a la reconsideración solicitada, pero acordó “abrir de nuevo el caso para ampliar la práctica de evidencia en rela-ción con la condición física del.obrero”. Solicitó el Admi-nistrador la reconsideración de esta últimá resolución, y ha-biendo sido denegada dicha moción, el Administrador inter-puso el presente recurso. Para sostenerlo, alega en síntesis que la Comisión erró:
1. Al ordenar la celebración de una segunda vista para oír nueva prueba, por estar esto terminantemente prohibido por la ley.
2. Al dictar una resolución basada en el voto particular de los Comisionados Soldevila y Herrero, quienes no estu-vieron presentes en la vista del caso, en vez de basarla en la opinión del Comisionado Paz Gránela, que fué el único que vió, observó y oyó al obrero en su declaración.
3. Al descartar la prueba pericial que fijaba la incapaci-dad del obrero en su grado máximo en un 15 por ciento, y basar su resolución exclusivamente en el texto del tratadista Kessler.
No acertamos a comprender de qué se queja el Administrador recurrente. Pidió la reconsideración de la resolución dictada por los dos Comisionados que no asistieron a la vista del caso, y la Comisión acordó dejarla sin efecto y abrir el caso de nuevo para que el Administrador tenga una nueva oportunidad de probar ante la Comisión en pleno que el grado de incapacidad del obrero no excede de un 15 por ciento, y el obrero pueda a su vez probar que el *14633% por ciento de incapacidad fijado por la resolución anu-lada es razonable. ¿ Qué otra cosa podía haber hecho la Co-misión ante la moción de reconsideración radicada por el Administrador? Si la reconsideración hubiese sido denegada, dejando en pie la resolución dictada por los dos Comisiona-dos que no asistieron a la vista, seguramente el Administra-dor hubiese recurrido ante esta Corte Suprema, para presen-tarnos una situación casi idéntica a la del caso de Ortiz v. Comisión Industrial, 58 D.P.R. 278, en el que dijimos:
“ . . . No creemos que los comisionados que no tuvieron la oportu-nidad de asistir a la vista pública tengan necesariamente que aceptar la apreciación que de la prueba hiciera aquél ante quien se celebró, pero es indiscutible que los que no oyeron ni vieron declarar a los testigos, no están en tan buenas condiciones para apreciar y resolver sobre la credibilidad de los testigos como aquél que presidió la au-diencia. ’ ’
Y en vista del desacuerdo con respecto a la apreciación de la prueba, dejamos sin efecto la resolución recurrida y devolvimos el caso a la Comisión Industrial para la celebra-ción de una nueva audiencia ante la Comisión en pleno. La pretensión del Administrador de que se dejase sin efecto la resolución y en su lugar se dictase otra basada en el voto del Comisionado Paz Gránela, es insostenible, pues debiendo estar sostenida toda resolución de la Comisión por el voto de una mayoría de sus miembros, la dictada por un solo Co-misionado sería nula.
En el caso de autos, la Comisión Industrial, teniendo sin duda en cuenta lo resuelto en Ortiz v. Comisión, supra, y de-seando evitar demoras innecesarias y perjudiciales al obrero reclamante, acordó hacer lo que a nuestro juicio es la única solución justa y correcta para una situación como la que ya hemos expuesto. De todos modos, nada, adelantaría el Ad-ministrador con que anulásemos la resolución recurrida, pues con ello quedaría en pie la resolución por la que se fijó en un 33% por ciento el grado de incapacidad del obrero, que es precisamente de lo que se queja el recurrente. Y si éste *147entablase recurso de revisión de dicha resolución, en ese caso nos veríamos obligados a ordenar la celebración de una nueva audiencia — como ya lo ha hecho la Comisión- — por las razo-nes expuestas en Ortiz v. Comisión, supra.
La contención del recurrente de que el estatuto prohibe terminantemente la celebración de una nueva vista carece de méritos. El artículo 10 de la Ley núm. 45 de abril 18 de 1935 ((1) pág. 251), en su último párrafo, dispone:
“La Comisión Industrial radicará su decisión en el expediente, notificando a las partes. Ninguna de las partes tendrá derecho a una segunda vista sobre cuestiones de hechos.”
El estatuto es tan claro que no necesita interpretación. La parte agraviada por la decisión no tiene derecho a soli-citar una segunda vista. La Comisión puede, si lo juzga conveniente, abrir el caso de nuevo para ampliar la prueba y esclarecer cualesquiera hechos sobre los cuales pueda te-ner alguna duda, -con el fin de hacer cumplida justicia entre las partes.
El deber primordial del Administrador del Fondo del Seguro del Estado es velar por la solvencia del fondo, de-fendiéndolo contra toda reclamación que no se ajuste a la ley o que se base en hechos falsos. Empero, para cumplir ese deber no es necesario que el Administrador recurra a procedimientos o tecnicismos encaminados a dilatar la adju-dicación final y definitiva de una compensación o a disminuir el montante de la indemnización a que el obrero lesionado pueda tener derecho de acuerdo con la ley y con los hechos y circunstancias del caso. No debe temer el Administrador la celebración de una nueva audiencia cuyo único objeto es ■esclarecer la verdad para que la Comisión en pleno pueda oír toda la prueba y dictar un fallo que se ajuste estricta-mente a los hechos y a la ley.
Por las razones expuestas procede desestimar el recurso • y confirmar la resolución de la Comisión de fecha marzo 5, 1943.